FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 3, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 BEN J. MULLINS,

              Petitioner-Appellant,

 v.                                                      No. 10-3309
                                               (D.C. No. 5:10-CV-03163-RDR)
 CLAUDE CHESTER,                                         (D. Kansas)

              Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Appellant, a federal prisoner proceeding pro se, appeals from the district

court’s dismissal of his 28 U.S.C. § 2241 habeas petition. We affirm. The

district court correctly held that Appellant’s challenges to the legality and



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
jurisdictional basis of his conviction needed to be brought under § 2255, not §

2241, and therefore needed to be filed in the Western District of Missouri, the

court in which Appellant was convicted and sentenced. See Bradshaw v. Story,

86 F.3d 164, 166 (10th Cir. 1996). The fact that Appellant may be precluded

from filing a second § 2255 petition in that court does not establish that the

remedy under § 2255 is inadequate. See Caravalho v. Pugh, 177 F.3d 1177, 1179

(10th Cir. 1999). Because our precedent clearly foreclosed Appellant’s attempt to

challenge his conviction through a § 2241 motion, we also see no error in the

district court’s denial of Appellant’s application to proceed without prepayment

of fees on appeal.

        For substantially the same reasons stated by the district court, we AFFIRM

the district court’s rulings and DENY Appellant’s in forma pauperis motion to

this court. Appellant is ordered to immediately pay his appellate filing fees in

full.


                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-